Citation Nr: 1506675	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  09-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension.

3.  Entitlement to an effective date earlier than August 13, 2010, for the grant of a total disability rating based on individual employability due to service-connected disabilities (TDIU).

4.  Entitlement to an effective date earlier than August 13, 2010, for the grant of Dependents' Educational Assistance (DEA) under Chapter 35.


REPRESENTATION

Veteran represented by:	Robert Chisolm, Attorney at Law



WITNESSES AT HEARING ON APPEAL

The Veteran and L. B.


ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  

With respect to the issue of a higher rating for PTSD, this matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia which denied a rating in excess of 30 percent for PTSD.  

With respect to the issue of entitlement to service connection for hypertension, this matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

Jurisdiction of the appeal currently rests with the RO in Roanoke, Virginia.

In March 2009, the Veteran provided testimony before a Decision Review Officer at the Roanoke, Virginia RO.  A copy of the transcript of that hearing is of record.  

In an April 2009 rating action, the RO increased the disability rating for PTSD to 50 percent, effective March 10, 2008, the date of the claim.  

In August 2012, the Board denied the claim for a rating in excess of 50 percent.  The Veteran appealed the Board's decision to the Court.  In a February 2013 Order, the Court granted a Joint Motion for Partial Remand of the parties, the Veteran and Secretary of VA.  The Board's decision was vacated and the Veteran's claim was remanded to the Board for further proceedings consistent with the Joint Motion.  

In September 2013, the Board again denied the claim for a rating in excess of 50 percent.  The Veteran appealed the Board's decision to the Court.  In a July 2014 Order, the Court granted a Joint Motion for Remand of the parties.  The Board's decision was vacated and the Veteran's claim was remanded to the Board for further proceedings consistent with the Joint Motion.  

The issues of entitlement to service connection for hypertension and entitlement to earlier effective dates for the grant of TDIU and DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most of the areas of work, school, family relations, thinking and mood.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.130, DC 9411 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).

A standard March 2008 letter satisfied the duty to notify provisions.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided a VA medical examination in April 2008, May 2010, and in November 2013.  The examinations are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II. Analysis 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2014).

The Veteran's service-connected PTSD is rated 50 percent under 38 C.F.R. § 4.130, DC 9411.  Under DC 9411, 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

At the Veteran's initial VA examination for PTSD in August 2005, he reported that his hygiene had been poor and at times he did not feel like showering, shaving, or bathing for multiple days.  He also reported some short-term memory problems such as forgetting appointments and misplacing things.  He also complained of being depressed "about 50 percent of the time."  He experienced sadness with crying spells, low motivation and interest, and anhedonia.  He also felt irritable and would withdraw socially during these times and when depressed.  The Veteran also described other socially isolative behavior in that he avoided crowds.  With respect to his occupation, the Veteran reported that he had taken regular retirement at age 55, after working 30 years at the same company.  

On mental status examination, the Veteran had a restricted affect and appeared dysphoric.  The examiner indicated that the Veteran described significant hypervigilance, significant sleep problems, irritability, poor concentration and hyperstartle response, although he was generally functioning adequately regarding his marriage and family.  It was noted that he remained active in his church; though he was highly subjectively distressed by frequent PTSD-related dysphoria and anxiety.  

At a VA examination in April 2008, the Veteran reasserted that he was depressed "about 50 percent of the time."  He noted that he tends to withdraw during these periods when his mood gets low and sad.  He also reported some memory problems, frequent nightmares, sleep impairment and occasional irritability.  He also described significant difficulties with hypervigilant behavior, particularly with crowds.  Socially, the Veteran reported that he had a good relationship with his wife, adult children, and two granddaughters.  He remained active in his church, where he served as a deacon, and also volunteered with the YMCA.  As before, the Veteran reported that he goes out at "low crowd" times due to anxiety related to hypervigilance.  

Upon mental status examination, the examiner noted that the Veteran had a mildly restricted affect.  He was adequately groomed and behavior was adequate.  The examiner noted that the Veteran has periodic dysphoria related to his PTSD (although his medication had been helpful) and anxiety related to his hypervigilance.  The examiner further opined that the Veteran appeared to be functioning at the level which he had observed at the last examination (in August 2005).  A GAF of 57 was assigned.  

In a Notice of Disagreement that was received in November 2008, the Veteran reported symptoms of memory loss, depression, impaired concentration and decreased social functioning.  He also described hypervigilant behavior related to his PTSD.  

In statements submitted in March 2009 and in July 2011, a private social worker indicated that he had treated the Veteran for his PTSD and had observed the Veteran to suffer from symptoms of anxiety, marked sleep disturbance, frequent depression, hypervigilance in most situations and avoidant behaviors.  The social worker indicated the Veteran's PTSD was of a severe and chronic nature.

At a VA examination in May 2010, the Veteran reported symptoms that were consistent with those reported at the previous VA examinations.  The VA examiner noted that while the Veteran continued to endorse PTSD symptoms, the treatment records showed there had been some improvement with medication.  The examiner also noted that the Veteran remained married to his spouse and there were no significant marital difficulties.  Also, despite the Veteran endorsing a significant social degree of isolation, it had not resulted in marital or familial distress.  He maintained a good relationship with his daughter and grandchildren.  He also continued to have social interactions at church even though he did not have a lot of individual friends.  The Veteran also continued to endorse problems with depression and anxiety when out in public.  The VA examiner, who had conducted the earlier examinations in 2005 and in 2008, indicated that the Veteran's condition overall appeared quite similar to that observed at the prior examinations. 

Also of record are witness statements from the Veteran's friend and his daughter.  In their respective May 2009 and October 2009 statements, these individuals described symptoms and behaviors that they had observed in the Veteran such as disturbed sleep, hypervigilance, irritability, anxiety, avoidance of crowds, and a decrease in self-grooming.  

In an August 2013 statement, the Veteran reported that he found it difficult to be in crowded areas.  He did not like for anyone to walk behind him, and he did not particularly like being around others.  If he visited the store, he did so early in the morning when there were less people and he could get out quicker.  He described himself as a loner and did not engage others in conversation, although he did eat with his family.  While he attended church he did not mingle with others or engage in conversation.  He suffered from memory loss, fatigue, and depression.

The Veteran's claim file was reviewed by a private vocational consultant in August 2013.  The consultant indicated that a telephone interview was also conducted.  Following a lengthy discussion of the Veteran's history, the consultant indicated in his report that the Veteran's PTSD had presented with a long-standing difficulty associating with others (especially strangers), being easily irritated, and a lack of focus and concentration at times.  The consultant indicated that these symptoms had affected his ability to carry out his job duties in the last two years of employment.  

At a VA examination in November 2013 a VA examiner who had not previously examined the Veteran determined that the Veteran did not meet the criteria for PTSD.  The examiner diagnosed an anxiety disorder, not otherwise specified.  The examiner opined that the anxiety disorder caused occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.  The examiner indicated that although the Veteran continued to experience difficulty related to his time in Vietnam, he was functioning well and enjoyed close family relationships and was a deacon in his church.  The examiner determined that his symptoms had "basically stabilized."

In September 2014, the vocational consultant provided an addendum to his August 2013 assessment.  In the addendum, the consultant reported that the Veteran's symptoms of irritation, short-term memory loss, sleep deprivation, hypervigilance, ill-ease around others, and lack of focus and concentration had affected his ability to carry out his job duties in the last two years of his employment.  He also explained that the Veteran's inability to continue to perform an occupation which he had been doing for 30 years illustrated the difficulty that he had, and continued to have since 1999 through the present, in a competitive work environment.  The consultant further opined that the Veteran's PTSD symptoms, alone, had prevented him from engaging in substantially gainful employment throughout the appeal.

Following a review of the relevant evidence of record (which includes VA and private treatment records, four VA examination reports, lay statements of the Veteran's friend and family members, the Veteran's hearing testimony, and the medical findings of a social worker and vocational consultant) and resolving all doubt in favor of the Veteran, the Board finds that the Veteran's PTSD manifests with symptoms that more closely approximate the criteria for a 70 percent rating.  

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  See Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).  The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 (2002).  

As clearly reflected by the Veteran's (and his witnesses') competent and credible testimony and the VA and private clinical findings; deficiencies in the areas of work, family relations, thinking, and mood have been demonstrated throughout the appeal.  

Work impairment is evidenced as the private vocational assessment reports indicate that the Veteran's PTSD symptoms of irritation, short-term memory loss, sleep deprivation, hypervigilance, ill-ease around others, and lack of focus and concentration affected his ability to carry out his job duties in the last two years of his employment and would have prevented him from engaging in substantially gainful employment throughout the appeal.

Family relations are impaired as the Veteran has reported some difficulty communicating with his family.  His wife also testified to this as well at the March 2009 hearing.

The Veteran has competently and credibly reported that his symptoms include anxiety, difficulty concentrating, irritability, memory difficulties, depression, social withdrawal, impaired sleep and decreased motivation.  In addition, both the VA examiner and the private clinician have opined that the Veteran has impairment as a result of these symptoms.  Thus, deficiencies in thinking and mood are also shown.

As the evidence demonstrates that the Veteran has deficiencies in the areas of work, family relations, thinking, and mood; the Board finds that the criteria for a 70 percent rating are met.  

The Board has considered whether a rating higher than 70 percent is warranted, but finds that the Veteran's symptoms do not more closely approximate the criteria for a 100 percent evaluation.  A 100 percent evaluation requires that the effect of the PTSD symptoms results in total social and occupational impairment.  

The cumulative evidence does not suggest to the Board that the Veteran is incapable of either establishing or maintaining effective social and work relationships, or that he is totally impaired due to his PTSD.  

Although the VA examination reports show that the Veteran is somewhat isolated, he gets along well with his family and also enjoys some activities outside of the home.  He has been married to his spouse for over 30 years and has a good relationship with his adult children and twin granddaughters.  He attends church several times a week and serves as a deacon.  Thus, total social impairment is not shown.  

In addition, it is notable that the Veteran, despite having reported some difficulty during the last two years of his employment due to PTSD symptoms, was able to maintain employment at the same company for 30 years before he voluntarily retired when he became eligible due to his age.  Thus, total occupational impairment is not shown.

Finally, there are no objective findings (or subjective report of) any gross impairment in thought processes or communication, inappropriate behavior, danger of hurting self or others, inability to perform activities of daily living, disorientation to time or place, or significant memory loss (e.g. memory loss for names of close relatives, own occupation, or own name).  There is no evidence of delusions, hallucinations, and suicidal or homicidal ideations.  Thus, the Board finds the Veteran does not have symptoms of PTSD so severe that they result in total social and occupational impairment.  Accordingly, the Board finds that a 100 percent rating is not warranted based on these findings.

Based on the totality of the evidence, the Board finds that a 70 percent evaluation, but no higher, is warranted for the entire appeal period.  At no point in time does the evidence show that the criteria for a higher rating than 70 percent are more nearly approximated.  See Fenderson v. West 12 Vet. App. 119, 126 (1999); 38 U.S.C.A. § 5107(b). 

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Throughout the appeal, the Veteran's service-connected PTSD has primarily manifested with symptoms of sleep impairment, mild short term memory loss, depression, social isolation, hypervigilance, and anxiety in public situations.  These manifestations are contemplated in the applicable rating criteria.  

Given the variety of ways in which the rating schedule contemplates occupational and social impairment for mental disorders, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is primarily, but not exclusively, manifested by occupational and social impairment due to such symptoms as sleep impairment, mild short term memory loss, social isolation, hypervigilance, depression, and anxiety in public situations.  In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet.App. at 115.

Furthermore, although the PTSD is shown to cause some interference with employment, the schedular criteria specifically contemplate occupational impairment (even total occupational impairment) and therefore this fact does not warrant the conclusion that the Veteran's disability picture is exceptional or unusual.  The cumulative record is void of any findings of interference with employment beyond that which is contemplated by the applicable schedular criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.   


ORDER

Subject to the laws and regulations governing payment of monetary benefits, a 70 percent rating, but not higher, for PTSD is granted.


REMAND

The Veteran seeks service connection for hypertension.  

In May 2014, a VA examiner opined that it is less likely as not that the Veteran's hypertension is directly related to service, including to any herbicide exposure.  The rationale was that the hypertension was not diagnosed or treated in service, and the Veteran currently has essential hypertension.  

The Board finds that the opinion and rationale are inadequate.  The rationale seems to be primarily based on the lack of hypertension shown in service.  However, a claimant may establish service connection for a disability even when the initial documentation of the disability after service- as long as the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d); see also Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007) (an opinion is inadequate where examiner relies solely on absence of in-service treatment).   

The examiner also determined that it is less likely as not that the Veteran's hypertension is caused by his service-connected PTSD, ischemic heart disease or prostate cancer residuals (prostate cancer, status post total prostatectomy) because the Veteran has essential hypertension.  The examiner further indicated that it is less likely as not that the Veteran's hypertension is aggravated by his service-connected PTSD, ischemic heart disease or prostate cancer residuals because the Veteran has essential hypertension and because he has not been prescribed unusual dosages of his blood pressure medication.

The Board also finds these opinions and rationale are inadequate as they do not adequately explain why the examiner determined that the Veteran's hypertension is not caused or aggravated by any of his service-connected disabilities.  For a medical opinion (and rationale) to be adequate it should described the disabilities in sufficient detail so that the Board's evaluation is an informed determination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

Finally, the Board granted entitlement to a TDIU in a September 2013 decision.  In a November 2013 rating decision, the RO effectuated the grant of TDIU and in doing so assigned an effective date of August 13, 2010.  The RO also awarded DEA benefits effective as of August 13, 2010.  

In December 2013, the Veteran expressed disagreement with the effective date assigned for the grant of TDIU and DEA benefits.  A statement of the case (SOC) has not been issued and the matters must be remanded for the originating agency to provide the Veteran with one.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify all private providers that have treated him for his hypertension, and after obtaining any necessary authorization, associate such records with the claims file.  Also, update the file with VA medical records dated since June 2014.  All efforts to obtain such records should be fully documented.

2.  After associating any outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension by an examiner who has not previously examined him or provided a medical opinion for the purpose of this appeal.  The entire claims file (both the paper file and any relevant electronic portion of the file), including a copy of this remand, must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

The examiner is to state whether it is at least as likely as not (a degree of probability of 50 percent or higher) that hypertension is related to service; or, had its onset during service; or, manifested within one year of service discharge.

The examiner is also to provide an opinion as to whether it is at least as likely as not that the current hypertension is either caused by or aggravated any of the service-connected disabilities, which include PTSD, ischemic heart disease, and prostate cancer residuals (prostate cancer, status post total prostatectomy).  

A response regarding both direct causation and aggravation must be provided or the examination report will be returned as inadequate.

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.  

If aggravation is found, the examiner must attempt to establish a baseline level of severity of the disability prior to aggravation by the service-connected disability.

All opinions must be supported by a complete and thorough rationale.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he must indicate this and discuss why an opinion cannot be provided. 

3.  Issue an SOC addressing the Veteran's claims for earlier effective dates for the grant of a TDIU and DEA benefits.  Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of the claims to the Board, he must timely file a substantive appeal.

4.  Upon completion of the above requested development, readjudicate the appeal.  If the benefits sought remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


